IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JASON A., )
)
Plaintiff, )
) No. 17 C 7372
v. )
) Magistrate Judge Sidney I. Schenkier
NANCY A. BERRYHILL, Acting )
Commissioner of Social Security, )
)
Defendant. )

MEMORANDUM OPINION AND ORDERl

 

Plaintiff, Jason A., has filed a motion for summary judgment seeking reversal or remand
of the final decision of the Acting Commissioner of Social Security (“Connnissioner”) denying
his claim for Social Security disability benefits (doc. # 12: Pl.’s Mot. for Summ. J.). The
Commissioner has filed a response asking the Court to affirm its decision (doc. # 20: Def.’s Mot.
for Summ. J.). For the reasons that follow, we grant plaintist motion and deny defendant’s
motion.

I.

Mr. A. was born on October 29, 1995, and qualified for and received supplemental security
income (“SSI”) as a child (R. 66). As required by social security regulation, When plaintiff turned
18 years old, his eligibility for benefits was reevaluated by the Commissioner, 20 C.F.R. § 416.987,
who determined that plaintiff no longer qualified for SSI as of January l, 2014; accordingly,
plaintiff’s benefits were terminated on March 31, 2014 (R. 66.). Plaintiff appealed the decision,

which was upheld on reconsideration on February 9, 2015, after which he requested a hearing

 

' On November 27, 2017, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1,
this case was assigned to this Court for all proceedings, including entry of final judgment (doc. # 8).

before an Administrative Law Judge (“ALJ”) (R. 68, 74). That hearing took place on September
20, 2016, where plaintiff (who was represented by counsel), his mother, and a vocational expert
(“VE”) testified (R. 31-65). The ALJ issued an opinion denying Mr. A’s claim for benefits on
March 13, 2017 (R. 10-30). On August 8, 2017, the Appeals Council upheld the ALJ’s
determination, making it the final opinion of the Commissioner (R. 1-6). See 20 C.F.R. § 404.981;
Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015).

II.

Plaintiff began receiving childhood disability benefits on April 12, 2000, due to a learning
disorder (R. 66). When he turned age eighteen, plaintiffs eligibility for benefits was reevaluated
under the same standards used for determining whether an adult is disabled (R. 13). Therefore, the
ALJ undertook the familiar five-step process for determining disability, 20 C.F.R. § 404.1520.

At Step One, the ALJ explained that plaintiff attained age 18 on October 29, 2013, and Was
notified he was no longer disabled as of January l, 2014.2 At Step Two, the ALJ found that
plaintiff had the severe impairments of anxiety, intellectual disability - moderate, learning
disability, and attention deficit hyperactivity disorder (“ADHD”) (R. 15). At Step Three, the ALJ
found that plaintiffs impairments did not meet the severity of any Listings at 20 C.F.R. §§
416.920(d), 416.925 and 461.926.

Specifically, as relevant to this opinion, the ALJ found that plaintiff did not meet Listing
12.05: Intellectual Disorder.3 As relevant here, Section B of Listing 12.05 requires that plaintiff

have a maximum IQ of 70 and exhibit either one extreme or two marked limitations in four broad

 

2 Step One, which considers whether a claimant is presently engaged in substantial gainful activity, is
inapplicable when reevaluating disability at age 18. 20 C.F.R. § 416.987(b).

3 The ALJ also found that plaintiff did not meet Listings 12.02, 12.06, and 12.1 l. Plaintiff does not dispute
these findings.

areas of functioning: (l) understanding, remembering, or applying information; (2) interaction
with others; (3) concentrating, persisting, or maintaining pace; or (4) adapting or managing
themselves (R. 16).

With respect to understanding, remembering, or applying inforrnation, the ALJ found that
the plaintiff had moderate limitations In making this determination, the ALJ noted that plaintiff
was diagnosed with intellectual disability - moderate, learning disability, and ADHD, and assessed
as having a full-scale IQ score of 63 in 2005 and 57 in May 2015 (R. 16). The ALJ also noted that
plaintiff was enrolled in special education classes throughout high school, and his educational
records show that he had deficits in working memory, processing speed, and classroom
performance (Id.). However, as evidence showing that plaintiff was not more than moderately
limited in this area, the ALJ pointed to the fact that plaintiff was able to communicate in three
languages and was able to fulfill the requirements needed to graduate high school, achieving a
cumulative G.P.A. of 3.07 (Id.).

The ALJ determined that plaintiff had only mild limitations in interacting with others (R.
16). While the record contained evidence that plaintiff got frustrated easily, had angry outbursts,
and had difficulty interacting appropriately with others, none of plaintiffs teachers or treatment
providers reported problems with his behavior or with his social-emotional functioning (Id.).
Instead, his teachers noted that plaintiff was respectful, hardworking, kind, and willing to learn,
and his treaters observed normal mood, affect, behavior, judgment, and thought content (Id.).

The ALJ found plaintiff had moderate limitations with regard to concentrating, persisting,
or maintaining pace (R. 16). The ALJ pointed to plaintist IQ scores and his attendance in special
education classes because of his intellectual disability, learning disability, and ADHD (Id.). The

ALJ noted that the record also documented additional deficits in working memory, processing

speed and classroom performance (R. 17). However, in finding that these deficits only revealed
moderate limitations, the ALJ pointed out that plaintiffs teachers assessed him as hardworking,
willing to learn, and engaged with the material, and his Individual Education Plan (“IEP”)
documented “significant academic progress,” including graduating with a 3.07 G.P.A. (Id.). The
ALJ particularly noted that despite earlier concerns with plaintiff’s reading and writing abilities,
his English teacher reported that plaintiff got an “A” in her class, participated regularly, “really
pays attention during lessons,” offered to read out loud, and always did his homework (Id. ).

For the function of adapting or managing oneself, the ALJ found that plaintiff had mild
limitations, explaining that “despite some limitations, the claimant’s teachers provided no
indication that he demonstrated limitations in self-care as well as behavior and adaptive
functioning” (Ia'. ). The ALJ cited to testimony from plaintiff and his mother, Who both reported
that he was generally able to attend to his personal care tasks, complete basic household chores,
and take classes at community college, (although, as We explain below, plaintist degree of
success in community college is in dispute) (Id.). The ALJ found it notable that plaintiffs
testimony and income records revealed evidence of work activity during his period of alleged
disability (]d.).

Based on these findings, the ALJ found that the Section B requirements of Listing 12.05
were not met because “the record as a whole fails to demonstrate more than moderate limitations
in any of the aforementioned areas of mental functioning” (R. 19).

At Step Four, the ALJ found that plaintiff had the residual functional capacity (“RFC”) to
perform “a full range of work at all exertional levels but with the following non-exertional
limitations: he could perform simple, routine, and repetitive tasks in a low-stress environment that

requires only occasional judgment, decision-making, and work place changes, with no production

rate requirements” (Id. ). At Step Five, the ALJ found that, with his R.FC, plaintiff was able to
perform a number of jobs in the national economy (R. 24).
III.

The Court must uphold the ALJ’s decision if it is supported by substantial evidence, even
if the Court might have decided the case differently in the first instance. See 42 U.S.C. § 405(g).
Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Lopez v. Berryhill, 340 F.Supp.3d 696, 701 (N.D. Ill. 2018), internal
citations omitted To determine whether substantial evidence exists, the Court reviews the record
as a whole, but does not attempt to substitute its judgment for the ALJ ’s by reweighing the
evidence, resolving material conflicts, or reconsidering facts or the credibility of witnesses. Lopez,
340 F.Supp.3d at 701, citing Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014). Importantly,
in the Seventh Circuit, an ALJ has an obligation to build an accurate and logical bridge between
the evidence and the result, in order to allow for meaningful judicial review of` the administrative
findings. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015). Thus, an ALJ’s opinion must permit
a court to trace the path of the ALJ’s reasoning from evidence to conclusion. Minnick v. Colvin,
775 F.3d 929, 938 (7th Cir. 2015). Even if a court agrees with the ultimate result, the case must be
remanded if the ALJ fails in his or her obligation to build that logical bridge. Lopez, 340 F.Supp.3d
at 701, citing Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996).

Plaintiff argues that remand is required because: (l) the ALJ erred in finding at Step Three
that plaintiff did not meet Listing 12.05; (2) the ALJ’s RFC assessment failed to properly account
for all of plaintiffs limitations; (3) the ALJ improperly assessed plaintiffs credibility; and (4) the
ALJ did not support his decision to assign lesser weights to certain of plaintiffs doctors (Doc. #

13: Pl. Mem. in Support at 6). We remand the case because the ALJ failed to sufficiently trace the

path from the evidence to his finding that plaintiff did not meet Listing 12.05 B. Because we
remand on this ground, we do not reach the plaintiffs other assignments of error.
A.

In deciding that plaintiff did not meet Listing 12.05 B, the ALJ focused on evidence that
tended to support his determination that plaintiff was only moderately limited in the areas of
understanding, remembering, and applying inforrnation, and concentrating, persisting and
maintaining pace, while either ignoring or mischaracterizing evidence that suggested greater
deficiencies While ALJs are not required to discuss every piece of evidence in the record in favor
of their determination, they are not allowed to “chen'y-pick” from the record, discussing only the
evidence that supports their conclusion while ignoring the evidence that may contradict it. see
Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010) See McKinzey v. Astrue, 641 F.3d 884, 891
(7th Cir. 2011).

In this case, the ALJ relied on nearly the same evidence - plaintiffs success in special
education classes in high school - to support his finding that plaintiff was no more than moderately
limited in any of the Listing _12.05 B areas. lt is true that plaintiff graduated with a 3.07 GPA, and
his teachers assessed him as cooperative, respectful, hardworking, willing to learn, and engaged in
classroom activities (R. 20). From this, the ALJ concluded that “the olaimant’s educational records
as a whole fail to reveal significant loss of intellectual or academic functioning after January 2014
sufficient to warrant a finding of disability” (Ri 20). This is not an accurate characterization of the
record; there is evidence of plaintiffs abilities and intellectual functioning outside the high school
special education environment, which the ALJ did not adequately address, which paints a

conflicting picture.

First, the ALJ mentions, but does not discuss, plaintiffs six-point drop in IQ score from
63 in 2005, when he was first found eligible for disability benefits, to 57 in 2015. We recognize
that these scores were assessed ten years apart, and there may be any number of reasons for the
drop that do not bear on plaintiffs intellectual ability. The ALJ was within his right to consider
and then reject the second IQ score, as long as he adequately explained his reasoning But, the
ALJ did not do so; instead, he simply mentioned that plaintiff achieved each IQ score at a different
time, without considering the significance of the decline. While the ALJ gave only some weight
to the opinion of Dr. Lorenz, who administered plaintiffs 2015 IQ test on which he scored a 57,
the ALJ’s reasons for giving Dr. Lorenz only some weight do not mention the IQ score or indicate
that the ALJ questioned the validity of that test score.

The ALJ’s failure to address the decline in plaintiffs IQ scores requires remand. In his
opinion, the ALJ specifically states that there was no evidence plaintiff lost academic or
intellectual function after January 2014. The ALJ’s failure to consider Whether the drop in IQ
scores is evidence of such a drop does not allow us to trace his reasoning with respect to his
decision regarding the Listing. See, Warren v. Colvin, 565 Fed.Appx. 540, 544 (7th Cir. 2014) (In
light of presumed stability of intellectual abilities over time, ALJ must discuss discrepancy
between scores).4

Second, the ALJ mentioned, but failed to explain why, other evidence of plaintiffs

diminished intellectual functioning did not support more than moderate limitations in the Listing

 

4 The ALJ’s discussion and analysis of the opinion of Amanda Lorenz, Ph.D., the doctor who administered
the 2015 lQ test, is similarly inadequate The ALJ gave “some weight” to Dr. Lorenz’s opinion that plaintiff should
pursue vocational training, but he also found that her opinions were “far too cursory and fail to specify what mental
tasks and job duties the claimant can or cannot perform,” and that “the rest of the claimant’s medical records fail to
demonstrate the level of intellectual and adaptive limitations observed by Dr. Lorenz” (R. 21, 23). The ALJ does not
explain how he simultaneously concluded that Dr. Lorenz’ opinions were (l) too cursory, (2) contained a definable
level of intellectual and adaptive limitations that could be measured against other opinions in the record, and (3) were
nevertheless deserving of some weight for her opinion that plaintiff should pursue vocational training

12.05 factors. For example, while he spends considerable time discussing plaintiffs successes in
the special education setting in his high school, the ALJ’s does not address either the fact that
plaintiff failed out of his drivers’ education class or that he scored in the seventh percentile on the
ACT test (R. 93, 513). The ALJ also fails to consider evidence of plaintiffs failure at the

_eommunity college level and whether it might show loss of intellectual function after January
2014. While the ALJ recognizes that plaintiff provided conflicting evidence about his ability to
attend community college, he testified at a disability hearing in February 2015 that he was getting
Bs and Cs, but his mother told an examining psychologist that the college told plaintiff at the end
of his first year that his grades were too low for him to continue -the ALJ does not credit either
version (Id.). While the Court may not reweigh an ALJ’s consideration of evidence of disability,
in this case, the ALJ did not weigh or discuss any of this evidence in the first place, despite the
fact that it tended to contradict the ALJ’s assessment of plaintiffs success in high school. See,
e.g., Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (“[A]lthough an ALJ does not need to
discuss every piece of evidence in the record, the ALJ may not analyze only the evidence
supporting her ultimate conclusion while ignoring the evidence that undermines it”).

Third, the ALJ’s justification that plaintiff did not show a significant loss of intellectual or
academic functioning because no doctor or educator ever recommended or placed him on a
“psychotropic medication regimen to help improve his academic functioning due to complaints of
diminished concentration and attention” is unsupported by the record (R. 20-22).5 The ALJ makes
this statement twice in his opinion, the implication being that plaintiffs intellectual function and

ability to concentrate, persist, and maintain pace could not be disabling because he never took

 

5 The ALJ offers the same reasoning when discussing medical records from plaintiffs primary care doctor,
Nancy Gamarra, M.D., specifically noting that there was “no indication she considered pharmacology to address the
claimant’s ADHD and intellectual issues” (R. 21-22).

medication for ADHD. This is an improper inference from the ALJ; there is absolutely no support
in the record that additional medication could have improved plaintiffs intellectual and/or
academic functioning Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (ALJ cannot base his
decisions on his own independent medical findings). Instead, the ALJ impermissibly played doctor
by concluding on his own that medication for ADHD could have improved plaintiffs intellectual
or academic functioning, and that the absence of such medication demonstrated that plaintiff was
not disabled; there is no medical evidence to support either assumption See, Myles v. Astrue, 582
F.3d 672, 677 (7th Cir. 2009) (ALJ impermissibly “played doctor” by concluding on his own that
plaintiffs diabetes was not as severe as alleged because she did not take insulin).

Fourth, we find that the ALJ’s reliance on plaintiffs work history after age eighteen as
evidence that he had only mild limitations in a third Listing 12.05 functional area (adapting and
managing oneself) was also in error (R. 17). Although we remand primarily because the ALJ
cherry-picked evidence when he found plaintiff had moderate limitations in two other Listing
factors, it bears noting that the ALJ points to plaintiffs modest earnings (far less than the level
indicative of substantial gainful activity) without mentioning the evidence that every one of
plaintiffs attempts to hold a job was either a failure or performed within the confines of a job
training program (R. 36-37, 40 ).6 An attempt to work, particularly an unsuccessful attempt, does
not contradict a finding of disability. Fugate v. Colvin, No. 14 C 4240, 2016 WL 1043424 at * ll

(7th Cir., March 16, 2016).

 

6 Plaintiffs FICA earnings for 2014 were 81,806.88 and $384.44 for 2015, working in an accommodated job
setting (R. 36-37, 214). He also earned $3,052 between June and September 2016, making phone surveys in a call
center; he testified that he sometimes had trouble reading the correct script (R. 46, 289-93). When the employer
moved business locations, it elected not to continue employing him (R. 36~37). He also worked a single day for Chase
Bank, but was let go after the first day of training (R. 46).

IV.

ln the remainder of the opinion, the ALJ discussed his analysis of plaintiffs credibility and
the weight he gave to the various medical opinions in the record, Because we remand for errors in
the ALJ’s Step Three analysis, we will not discuss this part of the opinion in detail, except where
necessary for our decision. We note, however, that the ALJ discounts many of the medical records
or opinions from doctors who either treated or examined plaintiff (Dr. Lorenz, Pilsen Wellness
Center, Dr. Salinas) on the ground that their assessments were too cursory or vague to be helpful,
and yet gives great weight to non-examining State agency psychological consultants (Drs . Carney,
Hudspeth, Kuester) because each of them rendered an opinion after examining the medical and
educational evidence in its entirety (R. 22). The ALJ does not explain why he accepted the non-
examining doctors’ consideration of medical evidence that the ALJ himself finds too vague to be

helpful, and should address this issue on remand.

CONCLUSION
For the above reasons, we grant plaintiffs motion for summary judgment (doc. # 12) and
deny defendant’s motion (doc. # 20). This case is remanded for further determination consistent

with this opinion, The case is terminated

ENTER:

 

Y I. CHENKIER
United Sta es Magistrate Judge

DATE= April 16, 2019

10

